Green, J.
In Hanover vs. Eaton, 3 N. H. R. 38, it was held that the. selectmen, being ex officio overseers of the poor, may bind the town by a contract not to take advantage of any defects in a notice, given by another town, that a pauper has been relieved. And in Andover vs. Grafton, 7 N. H. R. 298, it was decided that selectmen have power to bind their *38town by a promissory note, given for the support of a pauper legally chargeable upon the town; and that they may do this for support furnished by the selectmen of another town where the pauper is resident, notwithstanding no legal notice lias been served on them, provided the term has not expired in which such notice may be given.
But it is unnecessary to decide what would have been the effect in this case, had the letter or contract offered in evidence been signed by a majority of the selectmen of Bristol, because it appears that it was in fact signed by only one of them, and that he put the name of the other there without any authority.
Nor is it necessary to consider whether one selectman can, in any case, confer authority on another to put his official signature to a contract, in his absence, and thereby bind the town. 7 N. H. R. 305.
There was here no attempt to give such authority : but, on the contrary, Sleeper, whose name was signed, only advised writing a letter making enquiries.
If a general practice has existed among the selectmen of Bristol in former years to place the official signatures of each other to papers affecting the town, we are not aware of any law which justifies such a practice, and it cannot avail the plaintiffs in this case.
It has been contended by the plaintiffs that being signed by one of the selectmen, the assent of the others may be presumed, for which Lee vs. Deerfield, 3 N. H. R. 290, has been cited. But the decision in that case was. not that the assent of the other selectmen may generally be presumed to the acts of one of their number, but only that it may be so to an order for furnishing supplies to a pauper, actually in need of relief. In Andover vs. Grafton it was said that this principle could not be applied to written contracts, or official signatures ; and in Woodes vs. Dennett, Strafford, December term, 1837, we held that no such assent could be presumed, where the pauper was not at the time within the town ; be*39cause in such case there was not, at the time, any existing duty to furnish supplies, requiring the action of the selectmen. (9 N. H. R. 55.)
The case last cited may, perhaps, be an authority to show that Berry, who signed the paper, has made himself personally liable ; but his act alone cannot bind the town, and there must be a

New trial.